MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2017	ME	207	
Docket:	   Sag-17-5	
Argued:		  September	13,	2017	
Decided:	  October	17,	2017	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                  STATE	OF	MAINE	
                                          	
                                         v.	
                                          	
                                  JEFFREY	W.	ROBY	
	
	
GORMAN,	J.	

	     [¶1]	 	 Jeffrey	 W.	 Roby	 appeals	 from	 a	 judgment	 of	 conviction	 for	

domestic	violence	assault	(Class	D),	17-A	M.R.S.	§	207-A(1)(A)	(2016),	entered	

by	the	trial	court	(Sagadahoc	County,	Billings,	J.)	after	a	jury	trial.		He	argues	

that	the	court	abused	its	discretion	by	not	presenting	his	proposed	voir	dire	

questions	to	the	jury	pool.		We	affirm	the	judgment.	

	     [¶2]		Viewing	the	evidence	in	the	light	most	favorable	to	the	State	as	the	

prevailing	 party,	 the	 jury	 could	 rationally	 have	 found	 the	 following	 facts	

beyond	a	reasonable	doubt.		State	v.	Simons,	2017	ME	180,	¶	2,	---	A.3d	---.		On	

July	25,	2016,	Roby	lived	with	his	sexual	partner	in	her	house	in	Bowdoinham.		

During	 an	 argument	 that	 morning,	 Roby	 stomped	 on	 his	 partner’s	 bare	 left	
2	

foot	and	it	quickly	began	to	bruise.1		After	the	partner	called	9-1-1,	Roby	was	

arrested.		On	August	16,	2016,	the	State	charged	Roby	with	domestic	violence	

assault	(Class	D),	17-A	M.R.S.	§	207-A(1)(A),	and	Roby	pleaded	not	guilty.		

          [¶3]		The	court	held	jury	selection	on	December	2,	2016.		On	that	same	

date,2	 Roby	 proposed	 a	 questionnaire	 that	 asked	 potential	 jurors	 to	 indicate	

their	level	of	agreement	with	erroneous	statements	of	law	regarding	criminal	

prosecutions.		His	proposed	questionnaire	included	the	following:	

          1.	If	a	person	is	arrested	for	a	crime,	it	is	likely	they	[sic]	are	guilty.		
          (Please	circle	one)	
          	
          Strongly	agree	 Agree		            Disagree	 Strongly	disagree	
          	
          2.	 A	 person	 accused	 of	 a	 crime	 should	 be	 required	 to	 present	 at	
          least	some	evidence	to	prove	their	[sic]	innocence.		(Please	circle	
          one)	
          	
          Strongly	agree	 Agree		            Disagree	 Strongly	disagree		

          [¶4]		After	discussing	Roby’s	proposed	questionnaire	with	trial	counsel,	

the	court	declined	to	use	it	but,	over	the	objection	of	the	prosecutor,	agreed	to	

     1	 	 We	 reject	 Roby’s	 argument	 that	 the	 evidence	 was	 insufficient	 to	 establish	 each	 element	 of	

domestic	 violence	 assault	 beyond	 a	 reasonable	 doubt.	 	 Roby’s	 alternative	 explanation	 of	 the	
evidence—that	a	donkey	caused	the	injury—is	not	“sufficiently	credible	in	light	of	the	entire	record	
that	 it	 necessarily	 raises	 a	 reasonable	 doubt”	 as	 to	 his	 guilt.	 	 State	 v	 Woodard,	 2013	 ME	 36,	 ¶	 23,	
68	A.3d	1250	(quotation	marks	omitted);	see	State	v.	Bruzzese,	2009	ME	61,	¶	10,	974	A.2d	311.		
   2		To	avoid	the	kind	of	last	minute	decisions	that	occurred	here,	all	requests	for	specific	voir	dire	

questions	or	methods	should	be	submitted	well	in	advance	of	the	date	for	jury	selection,	so	that	the	
court	 and	 counsel	 have	 adequate	 time	 to	 identify	 and	 address	 any	 specific	 bias	 and	 prejudice	
concerns	 in	 a	 manner	 that	 avoids	 misleading	 or	 inappropriate	 questions	 that	 could	 confuse	
prospective	jurors.		See	State	v.	Simons,	2017	ME	180,	¶	22,	---	A.3d	---;	see	M.R.U.	Crim.	P.	24(a).	
                                                                                       3	

use	 a	 revised	 version	 of	 Roby’s	 questionnaire	 as	 part	 of	 the	 jury	 selection	

process.		The	court	began	jury	selection	by	ordering	each	member	of	the	pool	

to	 complete	 a	 confidential	 questionnaire	 that	 asked	 about	 his	 or	 her	

experience	 with	 domestic	 violence.	 	 After	 excusing	 from	 the	 pool	 any	

individual	 who	 answered	 “yes”	 to	 a	 “disqualifying	 question”	 on	 the	

questionnaire,	the	court	addressed	the	remaining	members	of	the	jury	pool	in	

open	 court.	 	 The	 court	 began	 this	 portion	 of	 the	 selection	 process	 by	

explaining	some	of	the	“responsibilities	of	jurors	and	some	of	the	laws,	rights	

and	rules	that	apply	to	jury	service	and	apply	to	criminal	cases.”		

      [¶5]		After	completing	this	instruction,	the	court	ordered	the	members	

of	 the	 jury	 pool	 to	 complete	 the	 revised	 questionnaire,	 which	 contained	 six	

questions	 concerning	 the	 topics	 addressed	 by	 the	 court	 in	 its	 preliminary	

remarks.		The	record	contains	no	information	about	the	results	generated	by	

that	questionnaire,	except	that	the	court	excused	sixteen	members	of	the	jury	

pool	“based	upon	the	answers.”			

	     [¶6]	 	 Next,	 before	 any	 additional	 questioning	 occurred,	 the	 State	

challenged	multiple	jurors	for	cause,	pursuant	to	M.R.U.	Crim.	P.	24(b),	due	to	

their	 respective	 criminal	 records.	 	 Roby	 objected	 to	 only	 two	 of	 the	 State’s	
4	

challenges	 and	 the	 court	 granted	 all	 the	 State’s	 requests	 to	 strike	 particular	

individuals	from	the	panel.		

       [¶7]	 	 The	 court	 then	 continued	 with	 “routine”	 voir	 dire	 questions	 that	

allowed	 Roby	 and	 the	 State	 to	 determine	 whether	 any	 members	 of	 the	 jury	

pool	knew	the	lawyers,	the	witnesses,	or	Roby;	knew	or	were	related	to	each	

other;	 or	 were	 involved	 in	 or	 have	 family	 members	 in	 law	 enforcement	

positions.	 	 Any	 positive	 response	 caused	 the	 court	 to	 ask	 some	 follow-up	

questions	 to	 provide	 counsel	 with	 additional	 information	 about	 the	 juror’s	

knowledge	or	connection.		After	completing	the	follow-up	questions,	the	court	

always	asked	whether	the	prospective	juror	believed	that	he	or	she	could	be	

fair	and	impartial.			

	      [¶8]		Thereafter,	the	State	reported	that	it	had	no	additional	challenges	

for	 cause.	 	 M.R.U.	 Crim.	 P.	 24(b).	 	 Roby	 made	 two	 challenges	 for	 cause.	 	 The	

court	granted	one,	and	denied	the	other.		After	that	portion	of	the	process,	the	

court	asked	both	attorneys	whether	they	were	“satisfied	with	proceeding	with	

the	folks	on	this	list.”		Both	attorneys	answered	affirmatively.		

       [¶9]		Ultimately,	the	voir	dire	yielded	twelve	jurors	and	two	alternates.		

Roby	 told	 the	 court	 that	 the	 impaneled	 jury	 was	 acceptable	 to	 him.	 	 On	

December	22,	2016,	the	court	held	a	jury	trial,	and	the	jury	returned	a	guilty	
                                                                                            5	

verdict.	 	 Roby	 appeals	 from	 the	 resulting	 judgment	 of	 conviction.	 	 See	 M.R.	

App.	2(b)	(Tower	2016);	15	M.R.S.	§	2115	(2016).			

       [¶10]	 	 Roby	 argues	 that	 the	 court’s	 rejection	 of	 his	 first	 proposed	

questionnaire	denied	him	the	right	to	a	fair	and	impartial	jury.		See	Me.	Const.	

art.	 I,	 §	 6;	 State	 v.	 Libby,	 485	 A.2d	 627,	 629	 (Me.	 1984).	 	 He	 asserts	 that—

although	there	is	no	evidence	of	any	juror’s	bias—his	questions	as	proposed	

were	the	best	means	of	determining	whether	the	jurors	were	truly	impartial.	

       [¶11]	 	 “We	 review	 challenges	 to	 the	 court’s	 conduct	 of	 voir	 dire	 for	

abuse	 of	 discretion.”	 	 State	 v.	 Lowry,	 2003	 ME	 38,	 ¶	 7,	 819	 A.2d	 331.	 	 As	 we	

have	reiterated	on	multiple	occasions,	the	purpose	of	the	voir	dire	process	“is	

to	 detect	 bias	 and	 prejudice	 in	 prospective	 jurors,	 thus	 ensuring	 that	 a	

defendant	 will	 be	 tried	 by	 as	 fair	 and	 impartial	 a	 jury	 as	 possible.”	 	 Id.	

(quotation	marks	omitted);	State	v.	O’Hara,	627	A.2d	1001,	1003	(Me.	1993);	

State	 v.	 Lovely,	 451	 A.2d	 900,	 901	 (Me.	 1982).	 	 We	 have	 also	 explained	 that	

voir	 dire	 “[q]uestions	 that	 have	 no	 relationship	 to	 a	 prospective	 juror’s	

knowledge,	bias,	or	predisposition,	or	that	are	intended	to	advocate	a	party’s	

position	 regarding	 the	 facts	 or	 issues	 in	 dispute,	 are	 improper.”	 	 Grover	 v.	

Boise	 Cascade	 Corp.,	 2004	ME	119,	 ¶	 19,	 860	 A.2d	 851;	 see	 Simons,	 2017	 ME	

180,	¶	22,	---	A.3d	---.	
6	

      [¶12]		In	order	to	select	a	qualified	and	impartial	jury,	the	trial	court	has	

“[c]onsiderable	 discretion	 over	 the	 conduct	 and	 scope	 of	 juror	 voir	 dire,”	

because	 it	 is	 the	 trial	 court	 that	 “has	 the	 responsibility	 of	 balancing	 the	

competing	considerations	of	fairness	to	the	defendant,	judicial	economy,	and	

avoidance	of	embarrassment	to	potential	jurors.”	State	v.	Woodburn,	559	A.2d	

343,	344	(Me.	1989);	see	M.R.U.	Crim.	P.	24(a).			

      [¶13]	 	 We	 conclude	 that	 the	 court	 did	 not	 abuse	 its	 discretion	 in	 its	

orchestration	of	voir	dire.		Simons,	2017	ME	180,	¶	21,	---	A.3d	---.		Although	

the	 court	 did	 not—and	 was	 not	 required	 to—“voir	 dire	 the	 jury	 in	 the	 exact	

manner	requested	by”	Roby,	State	v.	Collin,	1999	ME	187,	¶	8,	741	A.2d	1074,	

the	 court	 ensured	 that	 the	 voir	 dire	 process	 was	 “sufficient	 to	 disclose	 facts	

that	 would	 reveal	 juror	 bias.”	 	 Lowry,	 2003	 ME	 38,	 ¶	 11,	 819	 A.2d	 331;	 see	

Simons,	2017	ME	180,	¶	21,	---	A.3d	---.		The	questions	and	the	methods	used	

by	 the	 court	 addressed	 virtually	 all	 of	 Roby’s	 concerns,	 including	 the	 jurors’	

experience	 with	 domestic	 violence,	 Roby’s	 constitutional	 rights	 as	 a	 criminal	

defendant,	and	potential	law	enforcement	biases.			

      [¶14]	 	 The	 court	 acted	 well	 within	 its	 discretion	 in	 declining	 to	 use	 a	

questionnaire	 containing	 “utterly	 incorrect	 statement[s]	 of	 law	 and	 ask[ing]	

jurors	 to	 agree	 or	 disagree	 with	 the	 policy	 pronouncement[s]	 contained	
                                                                                        7	

therein.”	 	 Simons,	 2017	 ME	 180,	 ¶	 22,	 ---	 A.3d	 ---.	 	 As	 the	 court	 properly	

determined,	 “questions	 that	 cause	 the	 prospective	 jurors	 to	 adopt	 a	 position	

on	 the	 law	 without	 the	 benefit	 of	 the	 court’s	 instructions	 .	 .	 .	 are	 not	

appropriate	questions.”		Id.	(quotation	marks	omitted).		

         The	entry	is:	

                            Judgment	affirmed.		
	
	      	     	       	      	     	
	
James	 M.	 Mason,	 Esq.	 (orally),	 Handelman	 &	 Mason	 LLC,	 Brunswick,	 for	
appellant	Jeffrey	W.	Roby	
	
Jonathan	R.	Liberman,	District	Attorney,	and	Alexander	R.	Willette,	Asst.	Dist.	
Atty.	(orally),	Office	of	the	District	Attorney,	Bath,	for	appellee	State	of	Maine	
	
	
Sagadahoc	County	Unified	Criminal	Docket	docket	number	CR-2016-632	
FOR	CLERK	REFERENCE	ONLY